[Cite as State v. Griffin, 2021-Ohio-3137.]




                             IN THE COURT OF APPEALS OF OHIO
                                 SIXTH APPELLATE DISTRICT
                                      WOOD COUNTY


State of Ohio                                     Court of Appeals No. WD-20-081

        Appellee                                  Trial Court No. 2019CR0428

v.

James Griffin                                     DECISION AND JUDGMENT

        Appellant                                 Decided: September 10, 2021


                                              *****

        Paul A. Dobson, Wood County Prosecuting Attorney, and
        David T. Harold, Assistant Prosecuting Attorney, for appellee.

        Autumn D. Adams, for appellant.

                                              *****

        MAYLE, J.

        {¶ 1} Defendant-appellant, James Griffin, appeals the October 26, 2020 judgment

of the Wood County Court of Common Pleas, convicting him of abduction, felonious
assault, obstructing official business, and attempted rape, and sentencing him to an

aggregate term of 17 years in prison, five years’ post-release control, the costs of

prosecution, and the cost of obtaining a presentence evaluation. For the following

reasons, we affirm the trial court judgment.

                                    I.     Background

       {¶ 2} James Griffin was charged in a 12-count indictment with the following

crimes: (1) two counts of rape, violations of R.C. 2907.02(A)(2) and (B), first-degree

felonies (Counts 1 and 11); (2) three counts of felonious assault, violations of R.C.

2903.11(A)(1) and (D)(1)(a), second-degree felonies (Counts 2, 7, and 12); (3) two

counts of abduction, violations of R.C. 2905.02(A)(2) and (C), third-degree felonies

(Counts 3 and 8); (4) two counts of disrupting public services, violations of R.C.

2909.01(A)(1) and (C), fourth-degree felonies (Counts 4 and 9); (5) two counts of

criminal damaging or endangering, violations of R.C. 2909.06(A)(1) and (B), second-

degree misdemeanors (Counts 5 and 6); and (6) obstructing official business, a violation

of R.C. 2921.31(A) and (B), a second-degree misdemeanor (Count 10). Counts 1 to 6

arose from the November 29, 2017 attack of Victim No. 1; Counts 7 to 10 arose from the

January 20, 2019 attack of Victim No. 2; Counts 11 and 12 arose from the March 2, 2019

attack of Victim No. 3.

       {¶ 3} On September 11, 2020, Griffin entered a plea of guilty to Count 3,

abduction; Count 7, felonious assault; Count 10, obstructing official business; and

amended Count 11, attempted rape, a violation of R.C. 2923.02 and 2907.02(A)(2) and



2.
(B), a second-degree felony. The trial court made a finding of guilty, dismissed the

remaining counts, ordered a presentence investigation, and continued the matter for

sentencing.

       {¶ 4} Sentencing took place on October 23, 2020. Griffin was classified a Tier III

sexual offender. The court imposed a term of imprisonment of 36 months on Count 3,

seven years on Count 7, 90 days on Count 10, and seven years on Count 11. It ordered

Griffin to serve the sentences imposed on Counts 3, 7, and 11 consecutively to one

another; it ordered him to serve the sentence imposed on Count 10 concurrently with the

sentences imposed on Counts 3, 7, and 11. The court imposed a mandatory term of five

years’ postrelease control. It also ordered Griffin to pay the costs of prosecution and

“assessed as costs” fees from Court Diagnostic and Treatment Center for a presentence

evaluation; those fees totaled $1,021.

       {¶ 5} Griffin appealed. He assigns the following errors for our review:

       Assignment of Error No. 1:

              Trial Counsel rendered ineffective assistance of counsel by allowing

       Appellant to enter a plea following five (5) hours of negotiations at the

       Courthouse.

       Assignment of Error No. 2:

              The Trial Court committed plain error by allowing, and then relying

       upon, non-indicted, alleged behavior in justifying its extremely lengthy

       prison sentence, and Appellant received ineffective assistance of counsel



3.
       because Trial Counsel failed to object to the victim’s impact statement

       detailing non-indicted, alleged behavior and failed to object when the Trial

       Court used those inadmissible statements to justify the extremely long

       prison sentence.

       Assignment of Error No. 3:

              The Trial Court failed to follow the principles and purposes of

       sentencing.

       Assignment of Error No. 4:

              The Trial Court abused its discretion by assigning Appellant the cost

       of the presentence evaluation from Court Diagnostics and Treatment Center

       and “all costs of prosecution” without first inquiring as to his ability to pay.

                                 II.     Law and Analysis

       {¶ 6} Griffin argues in his first assignment of error that trial counsel was

ineffective for allowing him to enter a plea after five hours of negotiations at the

courthouse. He argues in his second assignment of error that the trial court erred by

relying on unindicted conduct described in the victim impact statements as support in

fashioning Griffin’s prison sentence, and trial counsel was ineffective for failing to

object. In his third assignment of error, Griffin argues that the trial court failed to follow

the purposes and principles of sentencing in imposing Griffin’s sentence. And in his

fourth assignment of error, he argues that the trial court erred in imposing the costs of




4.
prosecution and the cost of obtaining a presentence evaluation without first considering

whether Griffin is able to pay.

       {¶ 7} We address each of these assignments in turn.

                          A. Ineffective Assistance of Counsel

       {¶ 8} In his first assignment of error, Griffin argues that trial counsel rendered

ineffective assistance by allowing him to enter a plea after participating in five hours of

plea negotiations. He claims that he arrived at the courthouse prepared only for a pretrial,

but was “rushed into a plea, after several hours of sitting at the Courthouse while the

lawyers talked around him.” Griffin maintains that it is clear from the record that he did

not have a “thorough understanding of what was to occur during the plea hearing,” as

evidenced by the questions he asked the trial court and the fact that he and his attorney

engaged in off-the-record discussions during the plea colloquy. He requests that his

conviction be vacated and the matter remanded to the trial court for further proceedings.

       {¶ 9} The state responds that Griffin stated during the plea colloquy that he

understood the strictures of the guilty plea and was satisfied with counsel’s

representation. It explains that plea negotiations lasted over a year, Griffin ultimately

entered a plea to only four of 12 counts including no first-degree felonies, and his plea

substantially reduced the length of his potential prison sentence.

       {¶ 10} In order to prevail on a claim of ineffective assistance of counsel, an

appellant must show that counsel’s conduct so undermined the proper functioning of the

adversarial process that the trial court cannot be relied on as having produced a just



5.
result. State v. Shuttlesworth, 104 Ohio App.3d 281, 287, 661 N.E.2d 817 (7th

Dist.1995). To establish ineffective assistance of counsel, an appellant must show “(1)

deficient performance of counsel, i.e., performance falling below an objective standard of

reasonable representation, and (2) prejudice, i.e., a reasonable probability that, but for

counsel’s errors, the proceeding’s result would have been different.” State v. Hale, 119

Ohio St.3d 118, 2008-Ohio-3426, 892 N.E.2d 864, ¶ 204, citing Strickland v.

Washington, 466 U.S. 668, 687-88, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984). “A

reasonable probability is a probability sufficient to undermine confidence in the

outcome.” State v. Sanders, 94 Ohio St.3d 150, 151, 761 N.E.2d 18 (2002).

       {¶ 11} “Because a no-contest or guilty plea involves a waiver of constitutional

rights, a defendant’s decision to enter a plea must be knowing, intelligent, and

voluntary.” (Citations omitted.) State v. Dangler, 162 Ohio St.3d 1, 2020-Ohio-2765,

164 N.E.3d 286, ¶ 10. “[T]he issue of whether a defendant’s plea has been entered

knowingly and voluntarily is a threshold inquiry into the constitutional viability of

counsel’s assistance in a defendant’s guilty plea.” State v. Kiss, 6th Dist. Lucas No. L-

08-1379, 2010-Ohio-940, ¶ 10.

       {¶ 12} Crim.R. 11(C) sets forth the procedure that a trial court must follow before

accepting a plea of guilty to a felony charge. State v. Brinkman, Slip Opinion No. 2021-

Ohio-2473, ¶ 11. It requires the court to explain—and ensure that the defendant

understands—the nature of the charges, the maximum penalties involved, the effect of his

plea, and the constitutional rights he is waiving by entering a plea. Crim.R. 11(C).



6.
       {¶ 13} Griffin does not argue that the trial court failed to make any of the required

advisements under Crim.R. 11(C). Indeed, all these things were explained to Griffin at

the plea hearing, and he acknowledged his understanding. Rather, he complains that he

entered his plea after prolonged negotiations, was rushed into a plea, and still had

questions even after the lengthy negotiations.

       {¶ 14} The fact that questions arise during a plea colloquy does not mean that the

defendant was not adequately counseled before entering his plea. See State v. Sacco, 5th

Dist. Stark No. 2007CA0096, 2008-Ohio-637, ¶ 20 (finding that plea was rendered

knowingly and voluntarily even though appellant asked several questions and consulted

with his attorney off the record multiple times). And here, Griffin had very few

questions, they were answered by the trial court or by counsel, and Griffin expressed his

understanding of the advisements after his questions were answered. Griffin also

responded affirmatively when the court asked him if he was satisfied with the advice and

counsel of his attorney. In fact, at a December 20, 2019 hearing, Griffin told the court:

“[Defense counsel] is amazing, I recommend him to everybody. He’s very good at

explaining things very thoroughly * * *.”

       {¶ 15} As for the length of the plea negotiations, Griffin argues, on one hand, that

he was “rushed” into a plea, yet complains, on the other hand, about the length of the

five-hour plea negotiations. First, five hours of negotiations does not strike this court as

being an excessive amount of time; it’s less than an average workday. Additionally, the

record demonstrates that negotiations actually spanned several months (starting as early



7.
as November 2019), and the plea agreement was finally reached the Friday before trial.

Nowhere in the record did Griffin voice that he needed additional time to consider his

options or that he had been worn down by the length of negotiations. We conclude,

therefore, that trial counsel was not ineffective in allowing Griffin to enter a guilty plea.

See State v. Aponte, 10th Dist. Franklin No. 99AP-695, 2000 WL 256195, *3 (Mar. 9,

2000) (“Given the extensive negotiations leading to appellant’s pleas, his attorney’s

statements of lengthy conversations with his client, and appellant’s failure to claim he did

not understand the charges, appellant has failed to show his counsel was ineffective or

that he was prejudiced.”).

       We find Griffin’s first assignment of error not well-taken.

                             B. Reliance on Unindicted Conduct

       {¶ 16} In his second assignment of error, Griffin argues that the trial court

improperly relied on unindicted bad acts in fashioning his prison sentence, and his

attorney was ineffective in failing to object to the victim impact statements that detailed

that conduct. Griffin argues that this was plain error requiring reversal of his conviction.

       {¶ 17} The state denies that the length of Griffin’s sentence was the result of the

trial court’s consideration of unindicted conduct. In any event, it points out, this court

has recognized that a sentencing court may consider dismissed charges in sentencing an

offender unless the plea agreement provides otherwise.

       {¶ 18} After listening to the victim impact statements, listening to Griffin’s

statement, and reviewing Griffin’s PSI, the trial court was struck by Griffin’s conduct in



8.
attempting to strangle two of his victims, the fact that Griffin’s offenses were facilitated

by his relationships with the victims, the physical and psychological harm to the victims,

Griffin’s lack of empathy, and Griffin’s focus on the harm that he had inflicted on himself

by committing the offenses. But the court also commented that “November of 2017

wasn’t the first time [Griffin] had a situation where [he] had strangled somebody. [He]

had another situation at another place that was never charged.”

       {¶ 19} In State v. Lanning, 6th Dist. Ottawa No. OT-19-024, 2020-Ohio-2863, ¶

17, we acknowledged that “uncharged crimes and charges dismissed pursuant to plea

agreements may be considered at sentencing.” See State v. Skaggs, 4th Dist. Gallia No.

16CA19, 2017-Ohio-7368, ¶ 15 (additional citations omitted) (uncharged crimes are part

of the defendant’s social history and may be considered); State v. France, 5th Dist.

Richland No. 15CA19, 2015-Ohio-4930, ¶ 20 (“Ohio Courts have continually

held uncharged crimes and dismissed charges pursuant to plea agreements may be

considered by courts as factors during sentencing”). So long as they are not the sole basis

for the sentence, a court may consider a defendant’s unindicted acts. State v. Goodluck,

6th Dist. Lucas No. L-16-1027, 2017-Ohio-778, ¶ 11.

       {¶ 20} Here, the trial court did not impose its sentence based solely on Griffin’s

unindicted conduct. The prior attempted strangulation was but one of many factors that

the trial court considered in fashioning Griffin’s sentence. The trial court did not err,

therefore, in taking into account uncharged conduct, and trial counsel was not ineffective

for failing to object.



9.
       {¶ 21} Accordingly, we find Griffin’s second assignment of error not well-taken.

                       C. Principles and Purposes of Sentencing

       {¶ 22} In his third assignment of error, Griffin argues that the trial court failed to

consider all the mitigating factors when it imposed his prison sentence. Specifically, he

insists that his expressions of remorse warranted a more lenient sentence.

       {¶ 23} The state responds that the trial court considered the principles and

purposes of sentencing and explained the rationale for the sentence it imposed. It

emphasizes that an appellate court is not authorized to independently weigh the evidence

and substitute its judgment for that of the trial court concerning the sentence that best

reflects compliance with R.C. 2929.11 and 2929.12.

       {¶ 24} We review a challenge to a felony sentence under R.C.

2953.08(G)(2). R.C. 2953.08(G)(2) provides that an appellate court may increase,

reduce, or otherwise modify a sentence or may vacate the sentence and remand the matter

to the sentencing court for resentencing if it clearly and convincingly finds either of the

following:

              (a) That the record does not support the sentencing court’s findings

       under division (B) or (D) of section 2929.13, division (B)(2)(e) or (C)(4) of

       section 2929.14, or division (I) of section 2929.20 of the Revised Code,

       whichever, if any, is relevant;

              (b) That the sentence is otherwise contrary to law.




10.
       {¶ 25} Griffin does not complain that his sentence violated R.C. 2953.08(G)(2)(a).

This leaves R.C. 2953.08(G)(2)(b) as the only basis for challenging his sentence. In State

v. Tammerine, 6th Dist. Lucas No. L-13-1081, 2014-Ohio-425, ¶ 15, we recognized that a

sentence is not clearly and convincingly contrary to law for purposes of R.C.

2953.08(G)(2)(b) where the trial court has considered the purposes and principles of

sentencing in R.C. 2929.11 and the seriousness and recidivism factors listed in R.C.

2929.12, properly applied postrelease control, and sentenced the defendant within the

statutorily-permissible range.

       {¶ 26} Importantly, however, the Ohio Supreme Court has made clear that

“neither R.C. 2929.11 nor 2929.12 requires a trial court to make any specific factual

findings on the record.” State v. Jones, 163 Ohio St.3d 242, 2020-Ohio-6729, 169

N.E.3d 649, ¶ 20. In fact, the trial court’s consideration of the factors set forth in R.C.

2929.11 and 2929.12 is presumed even on a silent record. State v. Clinton, 153 Ohio

St.3d 422, 2017-Ohio-9423, 108 N.E.3d 1; State v. Cyrus, 63 Ohio St.3d 164, 166, 586

N.E.2d 94, 95 (1992). An appellate court may not independently weigh the evidence and

substitute its judgment for that of the trial court regarding the appropriate sentence under

R.C. 2929.11 and 2929.12, nor may it modify or vacate a sentence under R.C.

2953.08(G)(2)(b) based on the lack of support in the record for the trial court’s findings

under those statutes. Jones at ¶ 39, 41-42.

       {¶ 27} Here, the judgment entry and the transcript of the sentencing hearing make

clear that the court considered the purposes and principles of sentencing listed in



11.
R.C. 2929.11 and the seriousness and recidivism factors listed in R.C. 2929.12, properly

applied postrelease control, and imposed a prison sentence within the statutorily-

permissible range. The sentence is not clearly and convincingly contrary to law.

       {¶ 28} We find Griffin’s third assignment of error not well-taken.

                                          D. Costs

       {¶ 29} The trial court informed Griffin at the sentencing hearing that it was

holding him responsible for “costs.” The judgment entry more particularly specifies that

the trial court was imposing (1) the “costs of prosecution,” and (2) “fees from Court

Diagnostic and Treatment Center for a presentence evaluation in the amount of One

Thousand Twenty One Dollars and 00/100 ($1,021.00),” which “shall be assessed as

costs to this case.” In his fourth assignment of error, Griffin argues that the trial court

erred in ordering him to pay these costs. He maintains that what constitutes “costs of

prosecution” is vague, there was no inquiry into his ability to pay, and the cost incurred in

obtaining a presentence investigation report is not a “cost of prosecution.”

       {¶ 30} The state responds that R.C. 2947.23 requires the trial court to impose the

costs of prosecution and does not require it to consider the defendant’s ability to pay. It

maintains that although “court costs” and the “costs of prosecution” arise out of the same

statute—R.C. 2947.23—the fees for obtaining the presentence investigation report are a

“court cost,” not a “cost of prosecution.” It insists that like costs of prosecution, court

costs may be imposed without regard to the defendant’s ability to pay.




12.
       {¶ 31} Our standard of review on this issue is whether the imposition of costs was

contrary to law. R.C. 2953.08(A)(4) and (G)(2)(b); State v. Farless, 6th Dist. Lucas Nos.

L-15-1060 and L-15-1061, 2016-Ohio-1571, ¶ 4, citing State v. Collins, 12th Dist.

Warren No. CA2014-11-135, 2015-Ohio-3710, 41 N.E.3d 899, ¶ 30 (“An appellate court

may not modify a financial sanction unless it finds by clear and convincing evidence that

it is not supported by the record or is contrary to law.”).

       {¶ 32} It is well-established that under R.C. 2947.23(A)(1)(a), the trial court shall

render a judgment for the costs of prosecution, and the court need not consider whether

the defendant has the ability to pay such costs. State v. Rohda, 6th Dist. Fulton No. F-06-

007, 2006-Ohio-6291, ¶ 13. We, therefore, find no error in the imposition of the costs of

prosecution.1

       {¶ 33} As for the “presentence investigation report,” the evaluation referred to by

the court in the October 26, 2020 judgment is not the PSI that was prepared by the

probation department following Griffin’s plea. Rather, it is a July 1, 2019 evaluation

ordered by the court on May 22, 2019, under R.C. 2951.03 and prepared by a clinical

psychologist.

       {¶ 34} Under R.C. 2947.06(B), “[t]he court may appoint not more than two

psychologists or psychiatrists to make any reports concerning the defendant that the court


1
 Griffin professes to be confused over whether “costs of prosecution” include “costs of
confinement and/or supervision and/or assigned counsel.” These costs are treated
separately from “costs of prosecution” under the Revised Code. See R.C. 2929.18(A)(5)
and 2941.51. Nothing in either the trial court judgment or the transcript of the sentencing
hearing suggests that these costs were imposed.

13.
requires for the purpose of determining the disposition of the case,” and “[e]ach

psychologist or psychiatrist shall receive a fee to be fixed by the court and taxed in the

costs of the case.” (Emphasis added.)

       {¶ 35} We recognized in State v. Lincoln, 6th Dist. Lucas No. L-15-1080, 2016-

Ohio-1274, ¶ 11, that “[c]osts of prosecution mean court costs in a criminal case * * *.”

A court may tax as costs expenses that are “‘directly related to the court proceedings and

are identified by a specific statutory authorization.’” State v. Nicholas, 2020-Ohio-3478,

155 N.E.3d 304, ¶ 170 (2d Dist.), appeal allowed, 161 Ohio St.3d 1439, 2021-Ohio-375,

162 N.E.3d 822, quoting State v. Christy, 3d Dist. Wyandot No. 16-04-04, 2004-Ohio-

6963, ¶ 22. Examples of expenses expressly identified by a specific statutory

authorization include “‘fees of officers and court personnel [R.C. 2303.28], including

clerks of court [R.C. 2303.20]; jury fees [R.C. 2947.23]; witness fees [R.C. 2335.05];

interpreters fees [R.C. 2335.09]; and fees of psychologists and psychiatrists [R.C.

2947.06]; etc.’” (Emphasis added.) Id.

       {¶ 36} Here, the expense at issue is expressly authorized by R.C. 2947.06(B) and

is required to be taxed as costs in the case. Because court costs may be taxed without

first determining that the offender is able to pay, the trial court did not err in imposing the

costs of obtaining the July 1, 2019 evaluation.

       {¶ 37} We find Griffin’s fourth assignment of error not well-taken.




14.
                                      III.   Conclusion

       {¶ 38} Trial counsel was not ineffective in allowing Griffin to enter a plea after

five hours of negotiations. Negotiations spanned several months, the agreement was

finally reached the Friday before trial, and Griffin entered a plea to only four counts of a

12-count indictment—none of which were first-degree felonies—significantly reducing

the potential prison term to which he was exposed. We find Griffin’s first assignment of

error not well-taken.

       {¶ 39} The trial court did not err in taking into account at sentencing Griffin’s

unindicted conduct. A court may consider a defendant’s unindicted acts when they are

not the sole basis for the sentence. Here, unindicted conduct was but one of many factors

considered by the trial court in fashioning Griffin’s sentence. We find Griffin’s second

assignment of error not well-taken.

       {¶ 40} The judgment entry and the transcript of the sentencing hearing make clear

that the court considered the purposes and principles of sentencing listed in

R.C. 2929.11 and the seriousness and recidivism factors listed in R.C. 2929.12, properly

applied postrelease control, and imposed a prison sentence within the statutorily-

permissible range. We will not independently weigh the evidence and substitute our

judgment for that of the trial court regarding the appropriate sentence under

R.C. 2929.11 and 2929.12. We find Griffin’s third assignment of error not well-taken.

       {¶ 41} The trial court did not err in imposing the costs of prosecution, including

the costs incurred in obtaining the July 1, 2019 evaluation from Court Diagnostic and



15.
Treatment Center. That expense is expressly authorized by R.C. 2947.06(B) and is

required to be taxed as costs in the case. We find Griffin’s fourth assignment of error not

well-taken.

       {¶ 42} We affirm the October 26, 2020 judgment of the Wood County Court of

Common Pleas. Griffin is ordered to pay the costs of this appeal under App.R. 24.

                                                                       Judgment affirmed.




       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.




Mark L. Pietrykowski, J.                       ____________________________
                                                       JUDGE
Christine E. Mayle, J.
                                               ____________________________
Gene A. Zmuda, P.J.                                    JUDGE
CONCUR.
                                               ____________________________
                                                       JUDGE




       This decision is subject to further editing by the Supreme Court of
  Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
       version are advised to visit the Ohio Supreme Court’s web site at:
                http://www.supremecourt.ohio.gov/ROD/docs/.



16.